Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 and 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 201,214,220.
	For example it failed to teach the end-user network including a plurality of agent instances, each of the plurality of agent instances having stored thereon a monitoring application that communicates monitor data to a proxy server disposed on the end-user network, and wherein the one or more processors are configured to perform tasks including: receiving, from the proxy server on the end-user network, the monitor data reported by the monitoring application of each agent instance in the plurality of agent instances, determining, based on a specification, an operation to be performed, wherein the operation relates to at least one agent instance of the plurality of agent instances, and wherein the specification is defined by the end-user network and comprises logical directives each including conditions that, if satisfied by the received monitor data, define 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Prior art McIllwaine et al (us 6,324,282) discloses the tailored assignment and delivery of training or other information to an agent in a call center or other constituent contact environment. Agent interactions are recorded by a quality monitoring component of the call center to produce an agent performance record. The agent performance record is scored against predetermined performance criteria to produce an agent score. Training materials are assigned to agents based on the agent score in skill areas corresponding to the subject matter of the particular training materials. The agent score is coded and the training materials are categorized according to the associated subject matter. If an agent score is below a predetermined threshold, then a database 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUYEN M DOAN/Primary Examiner, Art Unit 2452